DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.

Response to Applicant’s Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive. On pages 6-7 of Applicant’s Arguments/Remarks it is argued that there is no motivation or suggestion to combine the prior art (Boyd ‘654 in view of Boyd ‘463) because the proposed modification would render the apparatus of Boyd ‘654 unsatisfactory for its intended purpose and/or the proposed modification would change the principle operations of the apparatus of Boyd ‘654. As evidence, it was further argued that Boyd ‘654 discloses an intermittent travel of a film through a hem sealer, and therefore can not be modified with Boyd ‘463 which teaches a continuous hem sealer. The Office respectfully disagrees. Boyd ‘654, col 4 lines 56-58 state the reason for intermittent travel of the film web through the system, namely “…The roller 86 takes up the slack in the film 12 when the pinch rollers 62 are intermittently stopped to allow the hem sealer 60 to operate…” In the rejection of claim 1 below, a modification is presented that substitutes the reciprocating hem sealer of Boyd ‘654 (See Fig 1, #60) with the continuous hem sealer of Boyd ‘463 (See Figs 8-11, #30). The motivation for replacing the intermittent hem sealer with a continuous hem sealer is stated below, specifically that doing so allows for the creation of a hem seal on a film while preventing the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23. The use of a continuous hem sealer would have the further benefit of increasing throughput of the bag manufacturing device disclosed by Boyd ‘654, since the need for an intermittent hem sealer is eliminated.
On Pg. 7 of Applicant’s Arguments/Remarks, it is further argued that the modification of Boyd ‘654 with the hem sealer of Boyd ‘463 would heat the film in such a way that improper heating would occur, leading to an improperly formed hem seal leading to tearing and/or the film being completely melted. However, there does not appear to be any recitation in Boyd ‘654 or in Boyd ‘463 that would suggest this. As recited above, the modification of Boyd ‘654 would include the replacement of the intermittent hem sealer (and the subsequent intermittently driven roller) with that of a continuous one as taught by Boyd ‘463, resulting in a continuous hem sealing device which forms the hem seal in a continuous manner. Further, one of ordinary skill in the art would recognize that in the above event (wherein the film is overheated), it would be a matter of adjusting the air flow of the hem sealer as taught by Boyd ‘463 (See Fig 8, #44).
Therefore, it is deemed that Boyd ‘654 in view of Boyd ‘463 teaches all of the elements of claim 1 in question.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 4,624,654) in view of Boyd (US 4,558,463), hereinafter referred to as Boyd ‘463.
Regarding claim 1, Boyd discloses a bag machine (See Fig 1) for making bags (#98) from a film (#12), comprising:
an infeed section (Fig 1, #10 {web roll}, #32 {tension roller}, #26 {hemmer}, #28 {punch}, #24. These elements comprise the structures for drawing the film from the roll {10} through the "infeed" section. See further col 3, lines 33-37 - "The material is drawn from the roll 10 by means of pinch rollers 24 through a hemmer 26, punch 28 and tape inserter 30. The pinch rollers 24 advance the continuous length of film 12 at a constant rate."), wherein a film path extends through the infeed section (See Fig 1, illustrating that the film path {indicated by arrows} extends through the infeed section);
a draw tape section (See Fig 1, #30), wherein the film path further extends from the input section through the draw tape section (See Fig 1) such that a downstream direction is from the input infeed section to the draw tape section (See Fig 1 illustrating that the film path extends from the infeed section {10/32/26/28/24} to the draw tape section {30}), and wherein the draw tape section includes a hem sealer (See Fig 1, #60), and the film path further extends through the hem sealer (See Fig 1 that illustrates that the film path extends through the hem sealer {#60}).
	Boyd does not specifically teach wherein the hem sealer includes a stationary sealing plate disposed on a first side of the film path, and
wherein the hem sealer includes a sealing head disposed on a second side of the film path, opposite the first side, such that the film following the film path passes between the sealing head and the stationary plate and across the stationary sealing plate as the hem sealer forms a hem seal on the film.
	Boyd ‘463 teaches wherein the hem sealer (See Figs 8-11, #30) includes a stationary sealing plate (#36) disposed on a first side of the film path (See Figs 8-11, illustrating the stationary plate {#36} on a first side of the film path {below the film material, #32}), and
wherein the hem sealer includes a sealing head (See Figs 8-11, #38) disposed on a second side of the film path (See Figs 8-11, illustrating the sealing head arranged on a second side of the film path {above the film material, #32}), opposite the first side (See Figs 8-11 illustrating that the second side is opposite the first side), such that the film following the film path passes between the sealing head and the stationary plate and across the stationary sealing plate as the hem sealer forms a hem seal on the film (See Figs 8-11. See further col 4, lines 24-28 describing the formation of a hem seal {#26} as the film {#32} passes between the sealing head and the stationary sealing plate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Regarding claim 2, Boyd further discloses a sealing section (See Fig 1, #90. See further col 4, lines 53-61), wherein the film path extends through the sealing section (See Fig 1 illustrating that the film path extends through the sealing section), such that the downstream direction is from the draw tape section to the sealing section (See Fig 1 illustrating that the film path {illustrated in Fig 1} extends downstream from the draw tape section {#30/#60} to the sealing section {#90}).

Regarding claim 3, Boyd further discloses that the draw tape section (See Fig 1, #30, #60) includes an infeed nip (See Fig 1, #24) and includes an outfeed nip (See Fig 1, #62), wherein at least one of the infeed nip and the outfeed nip is a driven nip (See at least col 3, lines 33-37 describes that the nip rollers "...advance the continuous length of film 12 at a constant rate." Therefore, the rollers must be driven nip rollers).

Regarding claim 4, Boyd further discloses that the infeed nip is a driven infeed nip and the outfeed nip is a driven outfeed nip (See at least col 3, lines 33-37 describes that the nip rollers "...advance the continuous length of film 12 at a constant rate." Therefore, the rollers must be driven nip rollers).

Regarding claim 6, Boyd above does not expressly disclose that the stationary sealing plate extends a first length in the machine direction and wherein the stationary sealing plate has a sealing surface that extends in generally a sealing plate plane.
	Boyd ‘463 teaches that the stationary sealing plate extends a first length in the machine direction (See Figs 8 & 11, #36 illustrating that the sealing plate extends a first length in a machine direction) and wherein the stationary sealing plate has a sealing surface that extends in generally a sealing plate plane (See Figs 8 & 11 illustrating that the plate has a sealing surface {top of #36} that extends in a sealing plate plane {plane identified as extending into the page}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Regarding claim 7, Boyd above does not expressly disclose that the sealing head extends a first head length in the machine direction and wherein the sealing head has a sealing head surface that extends generally in a sealing head plane, wherein the sealing head plane is generally parallel to the sealing plate plane, and wherein the film path passes between and generally parallel to the sealing head plane and the sealing plate plane.
	Boyd ‘463 teaches that the sealing head (Fig 8, #30) extends a first head length in the machine direction (See Figs 8 & 11 illustrating that the sealing head extends in a machine direction {left to right across page}) and wherein the sealing head has a sealing head surface (See Figs 8 & 9, #48/#50) that extends generally in a sealing head plane (See Fig 9 that illustrates the sealing head plane {top of plate #50 to bottom of plate}), wherein the sealing head plane is generally parallel to the sealing plate plane (See Figs 8 & 11), and wherein the film path passes between and generally parallel to the sealing head plane and the sealing plate plane (See Figs 8 and 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Regarding claim 8, Boyd above does not expressly disclose that the stationary sealing plate extends a second length in the cross direction and the second length is less than the first length.
	Boyd ‘463 teaches that the stationary sealing plate extends a second length in the cross direction (See Fig 8) and the second length is less than the first length (See Figs 8 and 11 illustrating that the length of the sealing plate {#36} is larger than the width of the plate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Regarding claim 9, Boyd above does not expressly disclose that the sealing head includes a plurality of air holes disposed to direct air to the film path, whereby hot air passing through the air holes impacts the film and forms the hem seal on the film.
	Boyd ‘463 teaches that the sealing head (Fig 8, #30) includes a plurality of air holes (Fig 8, #46) disposed to direct air to the film path (See film path in Fig 8), whereby hot air passing through the air holes impacts the film (See col 3, line 64 - col 4, line 23) and forms the hem seal on the film (See col 3, line 64 - col 4, line 23. See further Fig 11. See further col 5, lines 44-58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Regarding claim 10, Boyd above does not expressly disclose that the plurality of air holes are disposed and shaped such that the distance between the sealing head surface and the film path determines, whereby hot air passing through the air holes to the film affects a width of the hem seal.
	Boyd ‘463 teaches that the plurality of air holes are disposed and shaped such that the distance between the sealing head surface and the film path determines, whereby hot air passing through the air holes to the film affects a width of the hem seal (See Figs 8 and 10, illustrating the hot air being used to support the film as it moves through the sealing head. See further col 11, lines 29-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Regarding claim 16, Boyd discloses a method of making bags (See Fig 1) from a film (#12) comprising:
feeding the film through an infeed section (Fig 1, #10 {web roll}, #32 {tension roller}, #26 {hemmer}, #28 {punch}, #24. These elements comprise the structures for drawing the film from the roll {10} through the "infeed" section. See further col 3, lines 33-37 - "The material is drawn from the roll 10 by means of pinch rollers 24 through a hemmer 26, punch 28 and tape inserter 30. The pinch rollers 24 advance the continuous length of film 12 at a constant rate.") along a film path (See Fig 1, illustrating that the film path {indicated by arrows} extends through the infeed section); and
feeding the film through a draw tape section (See Fig 1, #30) along the film path (See Fig 1) after the film passes through the infeed section (See Fig 1 illustrating that the film path extends from the infeed section {10/32/26/28/24} to the draw tape section {30}), including feeding the film through the hem sealer (See Fig 1, #60. See Fig 1 that illustrates that the film path extends through the hem sealer {#60}).
	Boyd does not specifically teach wherein feeding the film through the hem sealer includes:
- passing the film between a stationary sealing plate and a sealing head and across the stationary sealing plate; and 
- forming a hem seal on the film as the film passes between the stationary sealing plate and the sealing head and across the stationary sealing plate.
	Boyd ‘463 teaches wherein feeding the film (#32) through the hem sealer (See Figs 8-11 illustrating a hem sealer) includes:
passing the film between a stationary sealing plate (See Figs 8-11, #36) and a sealing head and across the stationary sealing plate (See Figs 8-11, #38),
forming a hem seal (Fig 4, #26) on the film as the film passes between the stationary sealing plate and the sealing head and across the stationary sealing plate (See Figs 8-11. See further col 4, lines 24-28 describing the formation of a hem seal {#26} as the film {#32} passes between the sealing head and the stationary sealing plate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Regarding claim 17, Boyd further discloses feeding the film through a sealing section (See Fig 1, #90. See further col 4, lines 53-61. See Fig 1 illustrating that the film path extends through the sealing section) after the film passes through the draw tape section (See Fig 1 illustrating that the film path {illustrated in Fig 1} extends downstream from the draw tape section {#30} to the sealing section {#90}).

Regarding claim 18, Boyd further discloses feeding the film through an infeed nip (See Fig 1, #24) and feeding the film through an outfeed nip (See Fig 1, #62), wherein the speed of the infeed nip and the outfeed nip controls the tension of the film (See at least col 4, lines 31-35 and lines 53-66).
However, Boyd does not disclose passing the film between a stationary sealing plate and a sealing head to form a hem seal.
Boyd ‘463 teaches passing the film between a stationary sealing plate (See Figs 8-11, #36) and a sealing head and across the stationary sealing plate (See Figs 8-11, #38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Regarding claim 19, Boyd further discloses driving the infeed nip and driving the outfeed nip (See at least col 3, lines 33-37 describes that the nip rollers "...advance the continuous length of film 12 at a constant rate." Therefore, the rollers must be driven nip rollers).

Regarding claim 20, Boyd does not specifically disclose passing the film between the stationary sealing plate and the sealing head includes passing the film generally in a plane.
Boyd ‘463 teaches passing the film between a stationary sealing plate (See Figs 8-11, #36) and a sealing head and across the stationary sealing plate (See Figs 8-11, #38) generally in a plane (See Figs 8-11 illustrating that the film is passed between the sealing plate and sealing head is performed generally in a plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Regarding claim 21, Boyd above does not expressly disclose that a hem seal includes directing hot air through a plurality of air holes in the sealing head and to the film.
	Boyd ‘463 teaches that a hem seal includes directing hot air through a plurality of air holes (See Fig 11, #46) in the sealing head (See Fig 11, #30 for the sealing head) and to the film (See Fig 11. See further col 4, lines 29-65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Regarding claim 22, Boyd above does not expressly disclose adjusting the width of the hem seal by adjusting a distance between the sealing head and the film path.
	Boyd ‘463 teaches adjusting the width of the hem seal by adjusting a distance between the sealing head and the film path (See Figs 8 and 11 illustrating that the distance between the sealing head and film path can be changed by adjusting the height of the sealing head {#30}. See further col 6, lines 24-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Regarding claim 23, Boyd above does not expressly disclose directing air through the stationary sealing plate.
	Boyd ‘463 teaches directing air through the stationary sealing plate (See Fig 11, illustrating air {#44} directed through holes {#46} of the stationary plate {#36}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Boyd ‘463, and in further view of Grischenko (US 8,414,464).
Regarding claim 5, Boyd in view of Boyd ‘463 does not expressly disclose an infeed servo motor drives the driven infeed nip and an outfeed servo motor drives the driven outfeed nip.
	Grischenko teaches that an infeed servo motor drives the driven infeed nip and an outfeed servo motor drives the driven outfeed nip (See Fig 4A. See further col 12, lines 3-6, "Feed belt 78 has teeth or cogs indicated at 82 and is mounted about a pair of sprocket wheels 84, 86 as shown so that the belt does not slip and can be precision driven by a servo-motor 88, as will be appreciated from FIGS. 4A and 6.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Grischenko to include the use of servo motors to drive the nip rollers with the motivation that servo motors are able to be precisely driven, as recognized by Grischenko in col 12, lines 3-6.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Boyd ‘463, and in further view of Osborn (US 4,850,944).
Regarding claim 11, Boyd does not expressly disclose that the sealing head is comprised of metal.
Boyd ‘463 teaches a hem sealer comprising a sealing head (Figs 8-11, #30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.
However, Boyd ’463 does not specifically teach that the sealing head is comprised of metal.
	Osborn teaches that the sealing head is comprised of metal (See Fig 4a, #23. See further col 3, line 34 - col 4, line 9 describing that metal members are used for a hem sealer device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd in view of Boyd ‘463 to incorporate the teachings of Osborn to include making the sealing head/plate out of metal with the motivation of that metal has strong properties to resist wear, and has favorable thermal properties to assist in the heating of a hem seal during a sealing process.

Regarding claim 12, Boyd does not expressly disclose that the stationary sealing plate is comprised of at least one of metal and plastic.
Boyd ‘463 teaches a hem sealer comprising a stationary sealing plate (Figs 8-11, #36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.
However, Boyd ’463 does not specifically teach that the stationary sealing plate is comprised of at least one of metal and plastic is comprised of metal.
	Osborn also teaches that the stationary sealing plate is comprised of at least one of metal and plastic (See Fig 4a, #23. See abstract describing a metal stationary sealing plate. See further col 3, line 34 - col 4, line 9 describing that metal members are used for a hem sealer device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd in view of Boyd ‘463 to incorporate the teachings of Osborn to include making the sealing head/plate out of metal with the motivation of that metal has strong properties to resist wear, and has favorable thermal properties to assist in the heating of a hem seal during a sealing process.

Regarding claim 13, Boyd does not expressly disclose that the stationary sealing plate is comprised of at least one of metal coated steel, stainless steel, plastic and composites.
Boyd ‘463 teaches a hem sealer comprising a stationary sealing plate (Figs 8-11, #36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.
However, Boyd ’463 does not specifically teach that the stationary sealing plate is comprised of at least one of metal and plastic is comprised of metal.
	Osborn also teaches that the stationary sealing plate is comprised of at least one of metal coated steel, stainless steel, plastic and composites (See Fig 4a, #23. See abstract describing a metal stationary sealing plate. See further col 3, line 34 - col 4, line 9 describing that metal members are used for a hem sealer device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd in view of Boyd ‘463 to incorporate the teachings of Osborn to include making the sealing head/plate out of metal with the motivation of that metal has strong properties to resist wear, and has favorable thermal properties to assist in the heating of a hem seal during a sealing process.

Regarding claim 14, Boyd above does not expressly disclose that the sealing surface is one of textured and smooth.
	Boyd ‘463 also teaches that the sealing surface is one of textured and smooth (See Fig 9, #36 illustrating that the sealing surface is smooth).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Boyd as further modified above to also incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Regarding claim 15, Boyd above does not expressly disclose that the sealing surface has air holes disposed therein.
	Boyd ‘463 also teaches that the sealing surface has air holes disposed therein (See Fig 11, #46 illustrating an air hole disposed on the sealing surface. See further col 4, lines 29-43).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Boyd as further modified above to also incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731